Citation Nr: 0017752	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for undetermined-type cephalalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that in May 1999, the veteran withdrew his 
claim for any hearing concerning the issue on appeal. 

A review of the claims folder reveals that the RO denied the 
veteran's claim for a total disability rating based on 
individual unemployability in a September 1999 rating 
decision.  There is no indication that the veteran has yet 
expressed disagreement with that decision.  Therefore, the 
issue is not in appellate status and not currently before the 
Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran now complaints of daily headaches that 
require bed rest and avoiding all light and noise, such that 
he is unable to work.  The medical evidence shows frequent 
visits to a physician for complaints of headaches and 
prescriptions for various pain medications.  There is no 
medical evidence of any other significant medical condition 
that might affect the veteran's ability to work.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for 
undetermined-type cephalalgia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO initially established service connection for 
undetermined-type cephalalgia in an August 1956 rating 
decision.  At that time, the RO assigned a 10 percent 
disability rating.  That evaluation was continued in a 
subsequent rating action.  

In October 1998, the veteran submitted a claim for an 
increased disability rating.  With his claim, he attached 
medical records from Robert P. Simmons, M.D., dated through 
October 1998.   These records showed complaints of headaches 
in December 1997, February 1998, and March 1998, for which 
Dr. Simmons prescribed Vicodin.  Notes dated in May 1998 
indicated that the headaches were getting better and that the 
veteran was taking less Vicodin.  He presented for complaints 
of headache again in August 1998 and October 1998.  

In December 1998, the veteran was afforded a VA neurology 
examination for evaluation of his headaches.  He reported 
that the frequency had increased over the past year such that 
he now had daily headaches.  The time of onset of the 
headache varied, but they lasted all day after onset.  He 
took two or three pain pills a day, which eased the headache 
but did not abort it.  If he ran out of medication, he was 
unable to work and incapacitated in bed all day.  The 
headaches were accompanied by sensitivity to light and noise, 
weakness, and fatigue.  The veteran denied any nausea or 
vomiting because he took pain medication, as well as any 
visual changes, lightheadedness, dizziness, or syncope.  
Neurological examination was essentially unremarkable.  The 
diagnosis was history of cephalalgia.  

In his March 1999 notice of disagreement, the veteran 
explained that until the spring of 1997, he had one or two 
headaches a week.  Thereafter, the frequency increased until 
they occurred on a daily basis.  At that time, he went to his 
family physician, who prescribed medication.  The veteran 
indicated that he could work a little while he was taking the 
medication.  However, because it was addictive, the doctor 
changed the medication to Fioricet, which put him to sleep 
but did not relieve the pain.  

The RO obtained the veteran's additional treatment records 
from Dr. Simmons through April 1999.  They reflected 
complaints of headache in November 1998, January 1999, and 
April 1999.  Notes dated in January 1999 showed that Dr. 
Simmons changed the veteran's medication to Fioricet.      

The RO also obtained the veteran's VA outpatient medical 
records dated in March and April 1999.  On both occasions, he 
presented with unrelated complaints but related a history of 
migraine headaches.  The April 1999 notes indicated that 
although the veteran did not have a headache at that time, 
the physician prescribed Indocin for headache pain.  

In a May 1999 statement, the veteran related that the Indocin 
did not help the pain.  In an August 1999 statement, he 
explained that since being taken off Vicodin, he got headache 
relief only by going to bed and using a pillow to block out 
all light and noise.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected undetermined-type cephalalgia 
is currently evaluated as 10 percent disabling by analogy to 
Diagnostic Code (Code) 8100, migraine.  38 C.F.R. § 4.124a.  
A 10 percent rating is assigned when there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted when 
characteristic prostrating attacks occurred on an average 
once a month over the last several months.  A maximum 
schedular rating of 50 percent is awarded when there are very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In this case, the veteran indicates that he now has headaches 
on a daily basis.  Since being taken off Vicodin, he has pain 
relief only with retreating to bed and avoiding all light and 
noise.  He asserts that he had to close his shop and stop 
working due to these headaches.  The available medical 
records show frequent visits to a physician for complaints of 
headaches that resulted in prescriptions for Vicodin, 
Fioricet, and Indocin, respectively.  The medical evidence 
fails to reveal any other significant medical condition that 
might affect the veteran's ability to work.  Resolving doubt 
in the veteran's favor, the Board finds that the overall 
disability picture more closely approximates the criteria for 
a 50 percent rating under Code 8100.  38 C.F.R. § 4.7.     

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 36-97.  The Board emphasizes 
that the rating criteria for a 50 percent evaluation under 
Code 8100 specifically contemplate the effect of the 
disability on earning capacity.  

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports entitlement to a 50 
percent disability rating for undetermined-type cephalalgia.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.124a, Code 8100.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 50 percent disability 
rating for undetermined-type cephalalgia is granted.   


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

